DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20070035386 A1
Pullini et al. hereinafter Pullini
US 20180170118 A1
Wei et al. hereinafter Wei


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pullini in view of Wei.
With respect to claim 1, Pullini discloses a pneumatic tire (tire 52) comprising a magnet (magnetic elements 113) for acquiring wear information regarding a tread portion (¶[0005] discloses a monitoring system for the monitoring of the tire wear), the pneumatic tire comprising: 
in the tread portion (wearing part of said tire 111), a wear measurement magnet (magnetic elements 113 disposed near and along wearing part 111) and has magnetic flux density or magnetic field strength (¶[0021] discloses the magnetic field sensing devices measure the intensity variation of the magnetic field), and 
a reference magnet that is provided at a position where the reference magnet is not worn along with wear of the tread rubber (magnetic elements 113 closer to 114 are interpreted as reference magnet and are provided at a position where the elements are not worn along with wear of the tread rubber), 
the wear measurement magnet and the reference magnet disposed within a tire cavity region of the pneumatic tire (as illustrated in Fig. 1, the wear measurement and reference magnets 113 are disposed within the tire cavity region of the pneumatic tire 52), and 
an end of the reference magnet on the tread surface side being located farther from a tread surface where the tread portion contacts ground than an end of the wear measurement magnet on the tread surface side (Fig. 1 also illustrates magnetic elements 113 closest to 114 are located farther from the magnetic elements 113 that are closer to wearing part 111 that contacts road surface 112).  
Pullini discloses all the claimed invention except an end of the columnar reference magnet on the tread surface side being located farther from a tread surface where the tread portion contacts ground than an end of the wear measurement magnet on the tread surface side; magnetic flux density or magnetic field strength formed thereby decreased due to wear thereof along with wear of tread rubber of the tread portion.
Wei invention directed to magnetic tire tread detection discloses an end of the packages 205a, 205b, and 205c are being located farther from a tread surface where the tread portion contacts ground than an end of the packages on the tread surface side (¶0028-0033); magnetic flux density or magnetic field strength formed thereby decreased due to wear thereof along with wear of tread rubber of the tread portion (¶[0037] discloses packages containing magnetic particles, as the tread wears due to use, magnetic particles will erode from the tire, and the strength of the magnetic field emitted from the package will decrease).

With respect to claim 2, Pullini and Wei disclose the pneumatic tire according to claim 1 above. Pullini further discloses a wear measurement magnetic sensor configured to detects a magnetic flux density or a magnetic field strength of the wear measurement magnet (claim 1: said magnetic field sensing means 114 for sensing an intensity of a magnetic field emitted by said magnetic elements 113); and a reference magnetic sensor configured to detects a magnetic flux density or a magnetic field strength of the reference magnet (as illustrated in Fig. 1, some of the magnetic field sensing means closer to the magnetic elements detect the strength of their closest magnetic elements).  
With respect to claim 3, Pullini and Wei disclose the pneumatic tire according to claim 2 above. Pullini further discloses the wear measurement magnetic sensor (at least one of the magnetic field sensing means 114) and the reference magnetic sensor (the remaining magnetic field sensing means 114 as illustrated in Fig. 1) are provided on a protrusion made from a non-magnetic material protruding into the tire cavity region from a tire inner surface facing the tire cavity region (¶[0018] discloses Some magnetic field sensing devices 114 are directly embedded in the tread 110 and are then located very close to the magnetic particles 113).  
With respect to claim 4, Pullini and Wei disclose the pneumatic tire according to claim 2 above. Pullini further discloses the wear measurement magnetic sensor and the reference magnetic sensor are provided fixed to an inner surface of the pneumatic tire facing the tire cavity region (as illustrated in Fig. 1 magnetic particles 113 and magnetic field sensing means 114 are provided fixed to an inner surface of the pneumatic tire facing the tire cavity region).
Pullini is silent about the wear measurement magnet and the reference magnet extend from the tread surface side toward the tire cavity region, and terminate before reaching a carcass ply of the pneumatic tire.
Wei in Figs. 2A-2B illustrate packages 205a, 205b, and 205c extend from the tread surface side toward the tire cavity region, and terminate before reaching a carcass ply of the pneumatic tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pullini with the teachings of Wei so that Pullini’s invention will have columnar magnetic packages as disclosed in Wei’s invention in order to dispose the magnetic packages at different axial locations across the tire for the predicable benefit of inferring the tread depth according to the sensed magnetic fields.            
With respect to claim 5, Pullini and Wei disclose the pneumatic tire according to claim 1 above. Wei further discloses the wear measurement magnet and the reference magnet are provided at different positions in a tire circumferential direction and at an identical position in a tire lateral direction (at least Fig. 2A illustrates the packages 205a, 205b, and 205c are provided at different positions in a tire circumferential direction and at an identical position in a tire lateral direction).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pullini with the teachings of Wei so that Pullini’s invention will have columnar magnetic packages as disclosed in Wei’s invention in order to dispose them at different axial locations across the tire for the predicable benefit of inferring a tread depth according to the sensed magnetic fields.            
With respect to claim 6, Pullini and Wei disclose the pneumatic tire according to claim 5 above. Wei further discloses a separation distance W, along the tire circumferential direction, between the wear measurement magnet and the reference magnet is greater than two times a length L of a longer length of lengths of the wear measurement magnet and the reference magnet (as illustrated in Fig. 2c, the separation distance TW, along the tire circumferential direction, between the 205a and 205b or 205c is greater than two times the length L of a longer length of lengths of the 205a, 205b or 205c).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pullini with the teachings of Wei so that Pullini’s invention will have separation as claimed in order to improve tire wear information detection system.
With respect to claim 7, Pullini and Wei disclose the pneumatic tire according to claim 1 above. Pullini further discloses the reference magnet is disposed such that an end of the reference magnet on the tread surface side is not exposed to the tread surface(as illustrated in Fig. 1, the magnetic particles 113  closer to sensing devices 114 (reference magnet) is disposed such that an end of the magnetic particles 113 on the tread surface side is not exposed to the tread surface), while the tread rubber is worn, maintaining a profile shape of an unworn tread surface of when the pneumatic tire is new (Fig. 1).  
Pullini is silent about when the tread surface reaches a wear limit curve that is a profile line of the tread surface where a wear indicator provided on the pneumatic tire begins to be exposed.
Wei further discloses when the tread surface reaches a wear limit curve that is a profile line of the tread surface where a wear indicator provided on the pneumatic tire begins to be exposed (¶[0037] discloses use packages containing magnetic particles, as the tread wears due to use, magnetic particles will erode from the tire, and the strength of the magnetic field emitted from the package will decrease).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pullini with the teachings of Wei so that Pullini’s invention will have tread wear indicator as disclosed in Wei’s invention for the predicable benefit of visually observing and checking the wear state of the pneumatic tire.
 With respect to claim 8, Pullini and Wei disclose the pneumatic tire according to claim 1 above. Wei further discloses a circumferential main groove extending in a tire circumferential direction is provided in the tread portion (Fig. 2a illustrates a circumferential main groove extending in the tire circumferential direction is provided in the tread portion), and the reference magnet is disposed such that an end of the reference magnet on the Fig. 2b illustrates packages 205a-205c disposed such that an end of package 205c on the tread surface side is not exposed to the tread surface).
Wei is silent about when the tread surface reaches a wear limit curve that is a profile line of the tread surface when the tread surface is worn until a groove depth of the circumferential main groove reaches 50% of a groove depth of an unworn circumferential main groove, while maintaining a profile shape of an unworn tread surface of when the pneumatic tire is new. However, is silent about when the tread surface reaches a wear limit curve that is a profile line of the tread surface when the tread surface is worn until a groove depth of the circumferential main groove reaches 50% of a groove depth of an unworn circumferential main groove, while maintaining a profile shape of an unworn tread surface of when the pneumatic tire is new, since applicant has not disclosed that such ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the arrangement of magnetic elements disclosed in Pullini’s invention.
With respect to claim 9, Pullini and Wei disclose the pneumatic tire according to claim 1 above. Pullini further discloses a portion from the end of the reference magnet on the tread surface side to the tread surface is formed from a rubber material that is identical to that of the tread rubber (¶[0017] discloses magnetic particles 113 are small permanent miniaturized magnets which can be part of the original compound of the tire. Such composite compound of rubber and magnetic particles is cured within a tire-shaped mold in the presence of a magnetic field properly oriented).  
With respect to claim 10, Pullini and Wei disclose the pneumatic tire according to claim 1 above. Pullini further discloses the wear measurement magnet and the reference magnet Figs. 3-4 illustrate the magnetic particles pass by an outer side of a belt layer in  a tire lateral direction and extend toward the tire cavity region of the pneumatic tire 52).  
With respect to claim 11, Pullini and Wei disclose the pneumatic tire according to claim 1. Pullini further discloses the wear measurement magnet and the reference magnet are bonded magnets having a configuration in which magnet powder is included in rubber material that is identical to that of the tread rubber (¶[0017] discloses magnetic particles 113 are small permanent miniaturized magnets which can be part of the original compound of the tire. Such composite compound of rubber and magnetic particles is cured within a tire-shaped mold in the presence of a magnetic field properly oriented).  
With respect to claim 12, Pullini and Wei disclose the pneumatic tire according to claim 1 above. Pullini is silent about a ratio L/D is 3 to 15, the D being a maximum diameter of the wear measurement magnet and of the reference magnet, and the L being an extending length of the wear measurement magnet and of the reference magnet. However, it would have been an obvious matter of design choice to modify the ratio between magnetic elements (L/D) to be between 3 to 15, D being the maximum diameter of the magnetic elements, and the L being an extending length of the magnetic elements, since applicant has not disclosed that such ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the arrangement of magnetic elements disclosed in Pullini’s invention.
With respect to claim 13, Pullini and Wei disclose the pneumatic tire according to claim 1 above. Wei further discloses the tread portion is provided with a plurality of shoulder lug grooves that extend inward in a tire lateral direction from a pattern end of the tread portion and a tire circumferential direction (at least Fig. 1 illustrates the tread portion is provided with a plurality of shoulder lug grooves that extend inward in a tire lateral direction from a pattern end of the tread portion and are spaced apart in the a tire circumferential direction); the wear measurement magnet and the reference magnet are provided sandwiching at least one of the plurality of shoulder lug grooves in the tire circumferential direction (Fig. 2c illustrates the magnetic packages 205a and 205b are provided sandwiching at least one of the plurality of shoulder lug grooves in the tire circumferential direction); and when a distance between two shoulder lug grooves adjacent to the wear measurement magnet and to the reference magnet in the tire circumferential direction is Y0 (Fig. 2b illustrates the distance between the two lugs as TW). Wei is silent about the wear measurement magnet and the reference magnet are respectively provided at positions separated from each of the two adjacent shoulder lug grooves by a distance 0.3 to 0.7 times the distance Y0.  However, it would have been an obvious matter of design choice to modify the wear measurement magnet and the reference magnet separate from each of the two adjacent shoulder lug grooves by a distance 0.3 to 0.7 times the distance Y0, since applicant has not disclosed that such separation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the separation of magnetic packages disclosed in Wei’s invention.
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 is allowed. The references separately or in combination do not appear to teach acquiring wear information regarding the tread rubber by extracting information regarding a decrease in magnetic flux density or magnetic field strength due to the wear of the wear measurement magnet from information regarding the magnetic flux density or the magnetic field strength of the wear measurement magnet by referencing information regarding the magnetic flux density or the magnetic field strength of the reference magnet. Claim 17 is objected as it depends on claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861